In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Hubsher, J.), dated December 16, 2004, which granted the defendants’ separate motions for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed, with one bill of costs.
The proponent of a summary judgment motion “must make a prima facie showing of entitlement to judgment as a matter of law, tendering sufficient evidence to demonstrate the absence of any material issues of fact” (Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]). Once the movant has demonstrated a prima facie showing of entitlement to judgment, the burden shifts to the party opposing the motion to produce evidentiary proof in admissible form sufficient to establish the existence of material issues of fact which require a trial of the action (see Alvarez v Prospect Hosp., supra; Zuckerman v City of New York, 49 NY2d 557, 562 [1980]).
The defendants demonstrated their entitlement to judgment as a matter of law dismissing the complaint insofar as it was asserted against each of them (see CPLR 3212 [b]; Zuckerman v City of New York, supra at 562). In opposition to the defendants’ *612motions, the plaintiff failed to proffer any evidence to show the existence of a triable issue of fact. Accordingly, the Supreme Court correctly granted the defendants’ separate motions for summary judgment. Florio, J.E, Adams, Santucci and Lunn, JJ., concur.